                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

Humberto Victornio, Jr. and Rory
Grundhoffer, as co-trustees for the
next-of-kin of Diana Balderas,

              Plaintiffs,

v.                                                       Case No. 18-cv-226 (JNE/DTS)
                                                         ORDER
Shawn Hayes, Dan Mocol, and John
Does 1-2, acting in their individual
capacities as Waseca County
correctional officers; and Waseca
County,

              Defendants.



       Diana Balderas died by suicide two weeks after hanging herself in the Waseca

County Jail. The trustees for Balderas’ next-of-kin filed this action against Waseca

County and four jail officials for violating her constitutional rights and wrongfully

causing her death. Plaintiffs filed claims under 42 U.S.C. § 1983 and Minnesota common

law. Defendants now move for summary judgment on all claims. Alternatively, they

argue that if the Court grants summary judgment on the federal claims, it should decline

to exercise supplemental jurisdiction and dismiss the state law claim.

       For the reasons stated below, the Court grants Defendants summary judgment on

the federal claims but denies Defendants’ motion to dismiss for lack of jurisdiction and

denies summary judgment on the state law claim. The Court also dismisses the unnamed

defendants because Plaintiffs have failed to identify them through discovery.



                                             1
                                     BACKGROUND

       On October 13, 2016, Diana Balderas appeared before the Waseca County Court

for a probation violation. Wolf Aff. Ex. 24, at 2. The court ordered Balderas to complete

a drug treatment program but remanded her to the Waseca County Sheriff until space in a

residential treatment program became available. Id. at 21. The court also ordered a

psychiatric evaluation. Noel Aff. Ex. 21, at 3. Balderas’ son testified that she was crying

and very upset after the hearing. Wolf Aff. Ex. 42, at 5:23–24. While a sheriff’s deputy

escorted Balderas to the jail, she was cooperative, complied with his requests, and did not

appear upset. See Wolf Aff. Ex. 25, at 15:5–16:8, 17:9–17.

       At the jail, Correctional Officers (“COs”) Dan Mocol and Shawn Hayes began the

intake process. Wolf Aff. Ex. 26. Mocol had Balderas empty her pockets and took her

sweatshirt, purse, glasses, and hair tie. Wolf Aff. Ex. 27, at 3:25–4:4. He brought her to

the secure part of the jail and completed the booking in the jail office, during which she

looked “a little bit upset.” Id. at 4:5–12, 5:3–4. She told Mocol that she needed her

psychiatric medication and that last time she did not have it, she had seizures. Id. at 6:11–

23, 7:16–19. Mocol allowed her to place a call to get her medications delivered, but she

was unable to reach anyone. Id. at 16:14–20. Although it was required by jail policy,

Mocol did not conduct a medical or mental health screening and did not conduct a full

search of Balderas. Wolf Aff. Ex. 30 (“Mocol Dep.”), at 60:24–61:7, 115:13–16. This

was the jail’s practice when booking female inmates. Id. Because the Waseca County Jail

was not licensed to hold women, female inmates would always be transferred to another




                                              2
facility after arrival. Wolf Aff. Ex. 15, at 1; Wolf Aff. Ex. 45 (“Kanewischer Dep.”), at

17:22–18:3.

       After this abbreviated booking process, the COs put Balderas in the jail’s

recreation room at 2:15 PM. Mocol Dep. 41:15–17; Noel Aff. Ex. 7 (“Rec Room

Video”). While she was in the recreation room, Mocol contacted the Steele County

Detention Center to determine if it could house Balderas. Wolf Aff. Ex. 26. The sergeant

on duty said the facility would not accept Balderas because they had to take her to the

hospital the last time they had housed her. Id. Mocol then called the Blue Earth County

Jail, where the sergeant on duty agreed to house Balderas. Id. When the jail’s

administrator, Tim Kinniry, arrived to transport Balderas to the Blue Earth County Jail,

Mocol sent Hayes to the recreation room to get Balderas. Id. At 2:50 PM, Hayes found

Balderas hanging by a shoestring. Id.; Rec Room Video. She was transported to the

hospital where she later died on October 30, 2016. Wolf Aff. Ex. 36.

       Shortly before Hayes found Balderas, he documented that he had completed a

check of all cells at 2:40 PM. Noel Aff. Ex. 9, at 2. However, he had not checked on

Balderas in the recreation room. Mocol Dep. 39:2–8. Mocol later testified that cell checks

like these could reduce the likelihood of an inmate’s suicide. Id. at 120:15–18.

       As Balderas’ probation officer noted in a probation violation report, Balderas had

a history of mental illness and substance abuse and had made statements of suicidal

ideation to mental health professionals. Wolf Aff. Ex. 5, at 3. In a July 20, 2016 chemical

health assessment, she reported that she had thought about ending her life in the past

month. Wolf Aff. Ex. 12, at 6. During a psychological assessment on September 2, 2019,


                                             3
she stated that she had thoughts of death, but not often, and that she would not hurt

herself because she had children at home. Wolf Aff. Ex. 13, at 3–4. Based on this

assessment, she was diagnosed with major depressive disorder and generalized anxiety

disorder. Id. at 5.

       During a September 7, 2016 chemical health assessment, she reported that she had

thought about ending her life in the past two to twelve months. Wolf Aff. Ex. 17, at 6.

While in custody at the Steele County Jail before her probation violation hearing, jail

staff referred her to a nurse for a mental health evaluation after she presented behavioral

abnormalities and was not coming out of her cell. Wolf Aff. Ex. 18. During a mental

health clinical interview on September 14, 2016, she reported feeling depressed, but

denied any thoughts of self-harm. Id. at 2. On September 15, 2016, Steele County Jail

staff called an ambulance that took Balderas to the hospital because she was

hyperventilating and reported severe chest pain. Wolf Aff. Ex. 20. Mocol learned about

the issues Balderas had at the Steele County Jail when he spoke with that jail’s staff on

October 13, 2016. Mocol Dep. 73:5–74:3; Wolf Aff. 26, at 1.

       After Balderas’ death, the jail received a citation from the Department of

Corrections (“DOC”) for not having a written suicide prevention policy, as required by

DOC regulations. Noel Aff. Ex. 18, at 2; Minn. R. 2911.1900. On October 31, 2018,

Administrator Kinniry acknowledged that the jail still did not have one in place. Wolf

Aff. Ex. 28 (“Kinniry Dep.”), at 44:2–45:16.

       The jail’s policies and DOC regulations required a medical and mental health

screening for all inmates, even those that would only be held for a short time. Noel Aff.


                                             4
Ex. 1 (“Waseca Jail Manual”), at 15; Minn. Stat. § 641.15, subd. 3a; Minn. R. 2911.2525,

subpart 1.E. However, jail staff had a practice of not conducting those screenings for

women. Mocol Dep. 60:24–61:7. If female inmates were cooperative, COs would have

them wait in the jail’s recreation room for transport. Id. at 11:22–25. Mocol testified that

he was trained to do abbreviated bookings for female inmates. Id. at 118:8–14. Waseca

County Sheriff Bradley Milbrath also acknowledged that the jail did not complete a

medical or mental health screening for female inmates. Wolf. Aff. Ex. 23, at 27:2–16,

35:4–36:4. Other jail and county officials similarly confirmed this practice. See Kinniry

Dep. 46:23–49:3; Kanewischer Dep. 17:22–18:3; Wolf Aff. Ex. 43, at 13:15–16:15 (CO

Anderson). Mocol testified that one goal of the medical and mental health screenings was

to prevent inmate self-harm. Mocol Dep. 101:4–8.

       The jail policies also required a search for all bookings, which included taking an

inmate’s belt and shoelaces. Waseca Jail Manual 17–18. The jail policies identify

preventing self-harm as a goal of these searches. Id. at 18 (“Subject will remove all

jewelry, empty all pockets and remove belt, shoes and any articles of clothing that could

be used by the subject to inflict harm on themselves, other detainees, or facility staff.”).

Mocol and other officials testified that a goal of the search was to prevent self-harm and

agreed that shoelaces are one of the most obvious tools that can be used for self-harm.

Mocol Dep. 114:16–115:10; Kinniry Dep. 56:1–57:12; Kanewischer Dep. 15:15–24.

       The day after Balderas hung herself, Kinniry sent an email to all staff reminding

them to remove inmates’ shoes: “ANYONE, that is placed in the Recreation room, or

attorney room, or holding cell, make sure they DO Not have their shoes or belt.” Noel


                                              5
Aff. Ex. 20, at 000446. He also reminded staff to complete cell checks and account for

every inmate, noting, “Everyone is doing a good job, I’m just reminding everyone to

cover your butt.” Id. Despite this warning, as of May 30, 2018, Deputy Sheriff

Kanewischer wrote to Kinniry that when doing cell checks, COs “should be [a]t least

looking in the cell and not walking looking straight ahead as some were doing.” Id. at

000448.

        The Hennepin County Court appointed Balderas’ son, Humberto Victorino Jr., 1

and the father of two of her children, Rory Grundhoffer, as co-trustees for her heirs and

next-of-kin. See Compl. Ex. A; Am. Compl. ¶ 4. In January 2018, they brought this

action against Hayes, Mocol, and two unnamed jail staff under § 1983 for violations of

the Eighth and Fourteenth Amendments. They also raised a failure to train claim against

Waseca County under § 1983. In October 2018, Plaintiffs amended their complaint to

include a wrongful death claim under state law against all defendants. All defendants now

move for summary judgment on all claims. They also move under Rule 12(b)(1) for

dismissal of the state law claim for lack of subject matter jurisdiction.

                                    STANDARD OF REVIEW

        Summary judgment is proper “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). A genuine dispute exists “if the evidence is such that a reasonable jury




1
  In the text of the Complaint, Plaintiffs spell Balderas’ son’s name “Victorino” but in the case caption of
the Complaint, they spelled his name “Victornio.” The spelling in the case caption appears to be a
mistake. See Complaint Ex. A (order appointing Humberto Victorino Jr. as trustee for Balderas).


                                                     6
could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986). To support an assertion that a fact cannot be or is genuinely

disputed, a party must cite “to particular parts of materials in the record,” show “that the

materials cited do not establish the absence or presence of a genuine dispute,” or show

“that an adverse party cannot produce admissible evidence to support the fact.” Fed. R.

Civ. P. 56(c)(1)(A)–(B). In determining whether summary judgment is appropriate, a

court views the record and all justifiable inferences in favor of the nonmoving party.

Liberty Lobby, 477 U.S. at 255.

                                       DISCUSSION

   I.       Unnamed Officers

         Defendants asserted claims against two unidentified correctional officers. Am.

Compl. ¶¶ 143–52. A complaint may be filed against unknown officials until the plaintiff

has had an opportunity to ascertain their identity through discovery. See Perez v. Does 1-

10, 931 F.3d 641, 646 (8th Cir. 2019). Because discovery has closed and Plaintiffs failed

to identify the unnamed defendants, John Does 1 and 2 are dismissed from this action.

   II.      Section 1983 Claims

         To prove their § 1983 claims, Plaintiffs must show that Defendants acted under the

color of state law and deprived Balderas of a right, privilege, or immunity secured by the

Constitution or laws of the United States. 42 U.S.C. § 1983; Hott v. Hennepin Cty., 260

F.3d 901, 905 (8th Cir. 2001). Plaintiffs alleged violations of the Eighth and Fourteenth

Amendments. Although the Eighth Amendment only applies to convicted prisoners, the

Fourteenth Amendment provides Eighth Amendment protections to pre-trial detainees.


                                              7
Hott, 260 F.3d at 905. As a pre-trial detainee, Balderas was therefore entitled to Eighth

Amendment protections from conduct by state officials.

       Mocol and Hayes argue that they are entitled to qualified immunity, which

insulates state actors from civil liability unless they violated a clearly established

constitutional or statutory right. Sexton v. Martin, 210 F.3d 905, 909 (8th Cir. 2000).

Plaintiffs raise two theories to prove that Mocol and Hayes violated a clearly established

constitutional right: failure to provide adequate medical treatment and failure to protect

from a substantial risk of harm. See Olson v. Bloomberg, 339 F.3d 730, 735 n.6 (8th Cir.

2003) (describing how these two theories apply in a jail suicide case). Additionally, they

bring a failure to train claim against Waseca County. Because a failure to train claim

requires an underlying constitutional violation by an individual, the court will first decide

if Mocol and Hayes are entitled to qualified immunity. Sanders v. City of Minneapolis,

474 F.3d 523, 527 (8th Cir. 2007).

       To defeat Mocol and Hayes’ claim to qualified immunity, Plaintiffs must prove

two things: that Defendants violated a constitutional right and that this right was clearly

established at the time of the violation. See Sexton, 210 F.3d at 909. A district court may

decide the order in which to apply this two-pronged test. Pearson v. Callahan, 555 U.S.

223, 242 (2009). Although it is “often beneficial” to first consider whether a

constitutional right has been violated, a court may begin the analysis by determining

whether the right was clearly established. Id. at 236. When determining the appropriate

order of analysis, a court should avoid speculating about difficult constitutional questions

when doing so is unnecessary to the outcome of the case. Id. at 239–40; see also Bond v.


                                               8
United States, 572 U.S. 844, 855 (2014) (“[T]he Court will not decide a constitutional

question if there is some other ground upon which to dispose of the case.”).

       a. Failure to Provide Adequate Medical Care

       In a jail suicide case, jail officials violate the Eighth Amendment for failing to

provide adequate medical care if they know that an inmate presents a substantial suicide

risk and fail to respond reasonably. Coleman v. Parkman, 349 F.3d 534, 538 (8th Cir.

2003). The officials must have actual knowledge of facts evidencing a substantial suicide

risk and infer that the prisoner presents a risk. Id. It is insufficient for a plaintiff to show

that the official should have known of a significant risk. Farmer v. Brennan, 511 U.S.

825, 838 (1994). Rather, the plaintiff must show that the officials “acted in deliberate

indifference to the risk.” Luckert v. Dodge Cty., 684 F.3d 808, 817 (8th Cir. 2012). If the

risk is obvious, a plaintiff may use circumstantial evidence to infer actual knowledge.

Coleman, 349 F.3d at 538. A court must consider “the particular risk of suicide posed by

the specific prisoner, rather than the generalized threat of suicide among the population of

prisoners as a whole.” Hott, 260 F.3d at 905.

       Plaintiffs identify several reasons that Mocol and Hayes must have known about

Balderas’ suicide risk. First, in Balderas’ July 20, 2016 and September 7, 2016 chemical

health assessments, she mentioned suicidal thoughts she previously had. Balderas’

probation officer mentioned these thoughts in her probation report to the Waseca County

Court. Second, Balderas was diagnosed with major depressive disorder and generalized

anxiety disorder on September 2, 2019. Third, she behaved in an unusual manner and

reported feeling depressed while in the Steele County Jail on September 14 and 15, 2016.


                                                9
Mocol learned about these episodes when he called the Steele County Jail to see if it had

space for Balderas. Fourth, her mood was glum on the day of her probation hearing and

subsequent admission to the jail. Mocol described her mood as “a little bit upset” and her

son testified that she was crying and very upset after the hearing. Fifth, Mocol knew that

Balderas did not have the psychiatric medication she needed. Finally, Plaintiffs argue that

the COs should have conducted a medical screening and therefore should have known

about Balderas’ suicide risk.

       Defendants do not dispute these facts but argue that they are insufficient to find

that Mocol and Hayes must have known that Balderas had a substantial risk of suicide.

They argue that she had denied having suicidal thoughts, reported having a strong faith,

and did not tell the COs that she had a substantial suicide risk.

       No reasonable jury could find that Mocol and Hayes knew or must have known

that Balderas had a substantial suicide risk. Even if they had read the probation officer’s

report during intake, it indicated a past risk of suicide, not a current one. Although Mocol

knew that Balderas was on psychiatric medications, had a gloomy affect, and had mental

health issues, none of these facts show actual knowledge of a suicide risk. Balderas told

him the medications would prevent seizures, which would not reasonably lead him to

suspect a risk of self-harm. Even if Defendants should have known about the risk, that

alone is insufficient to prove actual knowledge.

       Because there was no constitutional violation for failure to provide adequate

medical care, the Court will not consider whether the violation alleged was clearly

established. See Pearson, 555 U.S. at 242.


                                             10
       b. Failure to Protect

       Under a failure to protect theory, the plaintiff must show that jail officials had

actual knowledge of and were deliberately indifferent to a general risk of serious harm,

which can include the risk of suicide. See Hott, 260 F.3d at 906. Unlike the inadequate

medical care theory, this theory can be supported by facts showing that an inmate faced

excessive risk of harm because all prisoners in her situation faced such a risk. Id. Jail

officials face liability if they fail to respond reasonably to an excessive risk. Id.

       In Hott, the court noted that a jail official’s deliberate indifference to a known risk

of suicide among the general population of inmates could be the basis for a failure to

protect claim. Id. The plaintiffs argued that a jailer’s failure to conduct cell checks every

half hour amounted to deliberate indifference of a substantial risk of suicide. Id. The

court found that although a jury could infer that the jailer knew that one purpose of the

cell checks was to prevent suicide, the plaintiff failed to show a substantial risk of suicide

among all inmates. Id. at 907.

       Since Hott, the Eighth Circuit has neither considered this theory nor found that it

supports finding a constitutional violation in a jail suicide case. See A.H. v. St. Louis Cty.,

891 F.3d 721, 726–27 (8th Cir. 2018) (considering an Eighth Amendment jail suicide

claim only on a theory of inadequate medical care); Whitney v. City of St. Louis, 887 F.3d

857, 860 (8th Cir. 2018) (same); Drake ex rel. Cotton v. Koss, 445 F.3d 1038, 1042 (8th

Cir. 2006) (same); Coleman, 349 F.3d at 538 (same). Rather than use the limited judicial

precedent to speculate whether a constitutional violation occurred, the Court will begin

analysis by determining if the right allegedly violated was clearly established.


                                               11
       A right is clearly established if “every reasonable official would understand that

what he is doing is unlawful.” District of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018)

(internal quotations omitted). The right must have a “clear foundation in then-existing

precedent” and must clearly prohibit the official’s conduct “in the particular

circumstances before him.” Id. at 589–90. “The rule’s contours must be so well defined

that it is clear to a reasonable officer that his conduct was unlawful in the situation he

confronted.” Id. (internal quotations omitted). This standard does “not require a case

directly on point,” but the question must be “beyond debate.” Ashcroft v. al-Kidd, 563

U.S. 731, 741 (2011).

       The right Mocol and Hayes allegedly violated here was not so clearly established

that a reasonable officer would know the conduct was unlawful. While Hott notes that

failing to protect inmates from a heightened risk of suicide could amount to an Eighth

Amendment violation, it does not identify what establishes a substantial risk or how an

officer must respond. 260 F.3d at 907. In fact, the court in Hott concluded that a failure to

conduct cell checks did not amount to a deliberate indifference to the prisoner’s needs. Id.

at 908. Furthermore, the Supreme Court has held that there is no Eighth Amendment right

to adequate suicide prevention protocols. Taylor v. Barkes, 135 S. Ct. 2042, 2044 (2015).

Based on this holding, a reasonable officer would not expect that he was constitutionally

required to take specific actions because of the general risk of inmate suicide. The

controlling legal precedent does not put the question of what an officer must do to protect

all inmates from the general risk of suicide beyond debate.




                                              12
       Therefore, because the right allegedly violated was not clearly established, the

Court does not need to decide if a constitutional violation occurred. See Pearson, 555

U.S. at 242. Mocol and Hayes are entitled to qualified immunity on the § 1983 claims.

       c. Failure to Train

       A municipality is only liable for failure to train under § 1983 “where the

municipality itself causes the constitutional violation at issue.” City of Canton v. Harris,

489 U.S. 378, 385 (1989). Because there is no underlying constitutional violation,

Waseca County cannot be held liable under § 1983 for failure to train. Whitney, 887 F.3d

at 861 (“[A]bsent a constitutional violation by a city employee, there can be no § 1983 or

Monell liability for the City.”).

   III.    Supplemental Jurisdiction

       Defendants argue that because the § 1983 claim fails, the Court should decline to

exercise jurisdiction over Plaintiffs’ state law claim and dismiss the case under Rule

12(b)(1). When deciding whether to exercise supplemental jurisdiction, a court should

consider the stage at which the federal claims were disposed of, “the difficulty of the state

claim, the amount of judicial time and energy already invested in it, the amount of

additional time and energy necessary for its resolution, and the availability of a state

forum.” Koke v. Stifel, Nicolaus & Co., Inc., 620 F.2d 1340, 1346 (8th Cir. 1980). After

considering these factors, including the judicial time invested in this case, the Court will

exercise supplemental jurisdiction.




                                             13
   IV.      Wrongful Death Claim

         Defendants raise two defenses to Plaintiffs’ wrongful death claim. First, Mocol

and Hayes argue that they are entitled to a common law immunity for state officials.

Second, Waseca County argues that it is entitled to statutory immunity for public entities.

Alternatively, all Defendants argue that even if the immunities do not apply, they had no

duty to protect Balderas from the risk of suicide while she was in their custody.

         a. Public Official Immunity

         Official immunity protects public officials from liability when they are performing

discretionary duties. Vassallo ex rel. Brown v. Majeski, 842 N.W.2d 456, 462 (Minn.

2014). A discretionary duty requires “individual professional judgment that necessarily

reflects the professional goal and factors of a situation.” Id. While exercising discretion,

an official cannot be liable for tort claims unless he willfully or maliciously causes harm.

         By contrast, an official is not immune from suit when she fails to perform a

ministerial duty that does not require discretion. Id. An official’s actions are ministerial if

a policy sets a “sufficiently narrow standard of conduct” that gives the official a duty to

engage in that conduct. Mumm v. Mornson, 708 N.W.2d 475, 491 (Minn. 2006). A

protocol that requires specific conduct, even if unwritten, can establish a ministerial duty.

See Anderson v. Anoka Hennepin Ind. Sch. Dist. 11, 678 N.W.2d 651, 658–59 (Minn.

2004). When a policy instructs an official to act using mandatory language, it suggests

that the official’s acts are ministerial. See, e.g., Mumm, 708 N.W.2d at 492. (holding that

a policy commanding that police “shall discontinue” a pursuit creates a ministerial duty).

In a recent case interpreting Minnesota’s official immunity law, the Eighth Circuit found


                                              14
a statute requiring jail officials to provide “suitable shoes” established a ministerial duty.

DeLuna v. Mower Cty., 936 F.3d 711, 719 (8th Cir. 2019).

       Here, state law and jail policy established unambiguous duties that Mocol and

Hayes did not follow. DOC regulations use mandatory language, requiring that every

state corrections facility “shall have written policies and procedures” that provide for an

initial medical screening upon admission. Minn. R. 2911.2525, subpart 1 (emphasis

added). Similarly, the jail’s policy manual states: “The correctional officer will

. . . complete a medical screening.” Waseca Jail Manual 15 (emphasis added). State law

requires that each county “shall use a mental health screening tool” for new admissions.

Minn. Stat. § 641.15, subd. 3a (emphasis added). The jail policies reflect this mandate:

“A mental health screening form will be completed.” Waseca Jail Manual 15 (emphasis

added).

       Defendants argue that Mocol and Hayes exercised discretion while admitting

Balderas to the jail. Administrator Kinniry testified that the jail’s policies were developed

to allow staff discretion. Kinniry Aff. ¶ 5. Female inmates could not be subject to the

standard policies, Kinniry asserts, because it would be inappropriate in many cases. Id.

¶ 6. Plaintiffs disagree because the policy manual contemplates procedures that allow jail

officials to conduct searches of female inmates. See, e.g., Waseca Jail Manual 14 (“In the

case of a female arrest, a female staff person may be called into the jail to perform a pat

down search.”).

       Regardless of the extent to which officers may exercise discretion when booking

inmates, the policy manual and state law unambiguously required the officers to conduct


                                              15
a search, medical screening, and mental health screening. These mandates established

ministerial duties that Mocol and Hayes did not fulfill. Therefore, they are not entitled to

official immunity.

       b. Public Entity Immunity

       A municipality is generally subject to tort claims unless it can show that the

challenged conduct arose from discretionary functions or duties. Minn. Stat. § 466.03,

subd. 6; Conlin v. City of St. Paul, 605 N.W.2d 396, 402 (Minn. 2000). The Minnesota

Supreme Court has found that planning-level government decisions are discretionary and

entitled to statutory immunity, but operational decisions are not. Id. Planning-level

decisions involve public policy and balancing social, political, or economic policy

objectives. Nusbaum v. Blue Earth Cty., 422 N.W.2d 713, 722 (Minn. 1988). Operational

decisions involve the “day-to-day operations of the government.” Conlin, 605 N.W.2d at

400. However, “decisions regarding the placement of inmates and patients, and decisions

regarding how much liberty to afford them, are protected policy decisions immune from

suit.” Johnson v. State, 553 N.W.2d 40, 47 (Minn. 1996) (emphasis omitted); see also

Norton v. Cty. of Le Sueur, 565 N.W.2d 447, 451 (Minn. Ct. App. 1997) (holding that a

mental health worker was immune from suit for deciding not to follow suicide-prevention

protocols because the decision involved weighing an inmate’s liberty interests).

       Here, Plaintiffs challenge the jail’s decision to conduct an abbreviated booking for

female inmates. This decision did not involve balancing inmates’ liberty interests or

determining how restrictive the setting should be for women in the jail. Instead, the jail

chose not to conduct required booking practices on women because they were only held


                                             16
for a short time. Furthermore, the county has not shown that it made a public policy

decision to conduct abbreviated bookings for women. Kinniry’s affidavit only explains

general considerations involved in drafting the jail’s policy manual, not the specific

reasons the jail adopted the abbreviated booking practice for women. See Conlin, 605

N.W.2d at 403 (requiring a municipality to establish specific reasons, not merely

generalized concerns, to qualify for statutory immunity). Therefore, Waseca County has

not met its burden to establish statutory immunity.

       c. Defendants’ Duty of Care

       To prove a wrongful death claim, Plaintiffs must show that “(1) the defendant had

a duty, (2) the defendant breached that duty, (3) there was a death, and (4) the breach of

duty caused the death.” Stuedemann v. Nose, 713 N.W.2d 79, 83 (Minn. Ct. App. 2006).

Whether a duty existed is a question of law for the Court and the remaining elements are

fact issues appropriate for a jury. Larson v. Larson, 373 N.W.2d 287, 289 (Minn. 1985).

A jailer owes a general duty to protect detainees from reasonably foreseeable harms.

Sandborg v. Blue Earth Cty., 615 N.W.2d 61, 63–64 (Minn. 2000). To determine whether

a harm is foreseeable, Minnesota courts consider “whether the specific danger was

objectively reasonable to expect, not simply whether it was within the realm of any

conceivable possibility.” Foss v. Kincade, 766 N.W.2d 317, 322–23 (Minn. 2009).

       Citing Sandborg, Defendants argue that because Balderas’ risk of suicide was

unknown, it was not reasonably foreseeable. However, Sandborg does not stand for the

proposition that a jailer only has a duty to prevent suicide when he knows about an

inmate’s particular risk. Rather, Sandborg recognized that a jailer has a general duty to


                                             17
protect detainees from harm and held only that Minnesota’s comparative fault statute

should not apply when a jailer knows of an inmate’s suicide risk. Id. at 65. It did not limit

jailers’ negligence liability to situations where they actually know about a particularized

risk of harm.

       Minnesota law requires county jails to establish suicide prevention procedures.

See, e.g., Minn. Stat. § 641.15, subd. 3a (requiring a mental health screening); Minn.

R. 2911.1900 (requiring “a written suicide prevention and intervention plan”); Id.

2911.2525, subpart 1.E (requiring a medical screening). In fact, DOC cited the Waseca

County Jail for failing to have a written suicide prevention policy. Additionally, the jail’s

policies require all inmates to undergo a search that involves removing shoes and “any

articles of clothing that could be used by the subject to inflict harm on themselves.”

Waseca Jail Manual 17–18. The purposes of these policies are to “provide a safe and

secure environment for all staff and detainees.” Id. at 17. Several officials testified that a

goal of searches was to prevent suicide. Because state law and the jail policies require

these safety practices for everyone, they suggest that inmate self-harm is foreseeable.

       In this case, Defendants had a legal duty to follow the suicide-prevention

protocols, including required screenings and searches, to protect inmates from harm. This

conclusion is consistent with the Eighth Circuit’s holding that jail officials had a duty to

provide suitable shoes to an inmate as required by Minnesota law. DeLuna, 936 F.3d at

716. At trial, Plaintiffs must prove that Defendants breached the standard of care and

caused Balderas’ death. See Sandborg, 615 N.W.2d at 65 (“[T]he fact that the suicide

occurred is not sufficient to impose liability. The plaintiff must still prove that the jail


                                               18
breached the reasonable standard of care. The jury may find that the actions the jail took

constituted reasonable care under the circumstances.”).

                                     CONCLUSION

       Based on the files, records, and proceedings herein, and for the reasons stated

above, IT IS ORDERED THAT:

       1.     Defendants’ Motion for Dismissal and/or Summary Judgment [ECF No.
              22] is GRANTED IN PART AND DENIED IN PART,

              a. summary judgment is GRANTED on the federal claims and DENIED
                 on the state claim, and

              b. dismissal for lack of subject matter jurisdiction is DENIED;

       2.     Defendants John Does 1-2 are DISMISSED WITH PREJUDICE; and

       3.     Counts 1, 2, 3, and 4 are DISMISSED WITH PREJUDICE.



Dated: November 8, 2019
                                                          s/ Joan N. Ericksen
                                                          JOAN N. ERICKSEN
                                                          United States District Judge




                                            19
